Case 2:18-cv-02472-WBV-DMD Document 103-9 Filed 02/11/19 Page 1of5

8 a yy Pp
/

: / fe)
, Cy
(IVIL DISTRICT COURT FOR THE PARISH di ORLEKKS

ox

a7

STATE OF LOUISIANA .

NO. or 700 4 Division t

CHRISTOPHER MAURICE AND DAMIAN LABEAUD SECTION 6
VERSUS

HALLMARK SPECIALTY INSURANCE COMPANY, HAMPTON TRANSPORTATION,
LLC AND ROOSEVELT HAMPTON

FILED:
DEPUTY CLERK

   

The petitipn of plaintiffs, CHRISTOPHER MAURICE AND DA HAN LABEAUD,
persons of the full age of majority and resident of Orleans Parish, respectfully represents:
Defendants are: he

HALLMARK SPECIALTY INSURANCE COMPANY, a domestic / foreign insure

licensed to and doing business in the State of Louisiana; ~

HAMPTON TRANSPORTATION, LLC, a domestic / foreign insurer licensed to and

 

doing business in the State of Louisiana; and . 2 oo saad a al oA

 

ROOSEVELT HAMPTON, a person of the full age of majority and resident of the :. ;

Parish of Orleang, State of Louisiana.

 

2s
Defendants are liable and indebted to Plaintiffs for such damages as are reasonable in the
premises, including property damage, past physical pain and suffering, future physical pain,

including but not limited to: lumbar and cervical hemiations and bulges as well as bilateral

 

shoulder injuries, past mental pain and suffering, future mental pain and suffering, medical

expenses, loss of earnings, future loss of earning capacity, and permanent disability to the body,

ao

EXHIBIT

weep ic

 
Case 2:18-cv-02472-WBV-DMD Document 103-9 Filed 02/11/19 Page 2of5

loss of consortium together with legal interest thereon from date of judicial demand, until paid,

and for all costs of these proceedings, for the following

On or ab

intersection with

3.
but December 4, 2015 an accident occurred on Old Gentilly Rd. near its

France Rd. in Orleans Parish, Louisiana. A vehicle owned and driven by

CHRISTOPHER MAURICE, in which DAMIAN LABEAUD was a guest passenger, was

lawfully travelin

» on Old Gentilly Rd. At or about the same time, a vehicle owned by

HAMPTON TRANSPORTATION, LLC and operated by Defendant ROOSEVELT

HAMPTON was also traveling on Old Gentilly Rd. ROOSEVELT HAMPTON negligently

made a wide tum

from the right lane and entered the lane of travel occupied by the MAURICE

 

vehicle and siruc!

The sole

the vehicle occupied by Plaintiffs, causing them severe and disabling injuries.
4.

nd proximate cause of the above referenced accident was the negligence and

fault of the defendant, ROOSEVELT HAMPTON , which is attributed to but not limited to the

following non-extlusive particulars:

a)
b)

c)
d)

g)

h)

 

Making an improper turn;

Failure to yield;

Failure to see what a reasonable driver should have seen;

Failure to keep a good and careful lookout;

Failure to maintain reasonable and proper control while operating the vehicle;
Driving at a speed greater than was reasonable and prudent under the
citcumstances;

Operating the vehicle in a careless and reckless manner without regard for the
safety of others; and

Any and all other acts of negligence which may be proven at the trial of this

matter.
Case 2:18-cv-02472-WBV-DMD Document 103-9 Filed 02/11/19 Page 3of5

5.

As a result of the foregoing and as per applicable Louisiana Law including, but not
limited to, the Doctrines of Respondiat Superior, principal and agent, employer-employee,
vehicle owner with responsibility for maintenance and upkeep, and/or master-sefvant,
HAMPTON TRANSPORTATION, LLC is a proper party-defendant, and the negligence
and/or liability of|defendant ROOSEVELT HAMPTON is attributable to it.

6.
At all relevant times, HALLMARK SPECIALTY INSURANCE COMPANY provided

a policy of liability insurance on the vehicle owned by HAMPTON TRANSPORTATION,

 

LLC and operated by Defendant ROOSEVELT HAMPTON, on the date of this accident. Asa
result of the foregoing and as per applicable Louisiana Law including, but not limited to, the
Doctrines of Respondiat Superior, principal and agent, insurer and insured, the Louisiana Direct
Action Statute, LSA-R.S. 22:655, and/or master-servant, said HALLMARK SPECIALTY
INSURANCE COMPANY has been named herein as party-defendant, and is answerable and/or
responsible for the negligence and/or liability of defendants, ROOSEVELT HAMPTON AND
HAMPTON TRANSPORTATION, LLC,

7.

On information and belief, at all relevant times ROOSEVELT HAMPTON was acting

in the course and scope of employment with HAMPTON TRANSPORTATION, LLC, or

 

acting on a misgion or errand or on behalf of HAMPTON TRANSPORTATION, LLC, thus

rendering HAMPTON TRANSPORTATION, LLC liable to plaintiffs along with all other

 

named defendants,

Therefore, Petitioners pray that defendants be duly cited and served with a capy of this
Petition and, after all due proceedings are had, there be a judgment in favor of Petitioners and
against the defendants, jointly and in solido in amounts as are reasonable in the premises,
including but not limited to, past physical pain and suffering, future physical pain and suffering,

past mental paip and suffering, future mental pain and suffering, rental expenses, property

 
Case 2:18-cv-0247,

2-WBV-DMD Document 103-9 Filed 02/11/19 Page 4of5

damage, loss of [ and/or depreciation of vehicle, past and future medical expenses, loss of past

and future earni
consortium, Joss
interest thereon ff

Petitioners

Respectfully subr

 

Brian King, La. B
Jqson F. Giles, La

s, loss of future earning capacity, permanent disability of the body, loss of
of enjoyment of life, and penalties and attorney’s fees, together with legal
pm date of judicial demand, until paid, and for all costs of these proceedings.
pray for all general and equitable relief.

nitted:

=
ar #24817
. Bar #29211

nthony J. Milazzo, II], La. Bar #29631]
Justin Reese, La. Bar #33635

The King Firm,
2912 Canal Stree
New Orleans, LAI

LC
, Second Floor
70119

Phone 504-909-5164

5
.
PLEASE SERVE:

HAMPTON ROOSEVELT

Through the Lou
2800 Dante
New Orleans, LA

siana Long-Arm Statute:

70118

HAMPTON TRANSPORTATION
Through their Registered Agent for Service
Hampton Roosevelt

2800 Dante

 

New Orleans, L

HALLMARK

70118

ECIALTY INSURANCE COMPANY

Through their Registered Agent for Service
Louisiana Secretary of State

 
  

Attorneys:
Brian King
Jason Giles
Anthony 0. Mllazzo, Ml
Justin &. Reese
Jimmy Courtenay
Michael Simonson

Phone; 604-909-5464
Fax: 800-901-6470

Writer's Bmail:
jreeso@kinginjuryfirm

com

2472-WBV-DMD Document 103-9 Filed 02/11/19 Page 5of5

THE KING FIRM

RECEIVED

July 12, 2016
JUL 14 2016
rl ot cote ien District Court CLERK OF COURT
y ; CIVIL DISTRICT COURT

New Orleans, LA 70112

Re: Christopher Maurice, et al v. Hallmark Security Ins. Co., et al
Date of accident December 4, 2015

Dear Clerk:

Enclosed please find a Petition for Damages, in regards to the
above-reference accident, which | ask that you please file and
return a clocked-in copy at your earliest convenience. Also,
please find two checks, in the amounts of $514.00 and $139.36, to
cover the filing and service costs,

Should you have any questions or concerns please do not hesitate

to contact my office.

Sin ly,

Vin

 

2912 Wana! Btreet, Gecond Bloor
siana 70119

New Drleans, Doul

 
